Matter of Bodian (2016 NY Slip Op 07951





Matter of Bodian


2016 NY Slip Op 07951


Decided on November 23, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.

2016-03494
 (Index No. 2671048)

[*1]In the Matter of David H. Bodian, an attorney
and counselor-at-law, respondent

David H. Bodian, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 29, 1995, submitted an affidavit seeking to resign as an attorney and counselor-at-law. By order dated August 9, 2016, this Court rejected David H. Bodian's resignation affidavit, and directed him to show cause before this Court why an order should or should not be made and entered striking his name from the roll of attorneys and counselors-at-law as of March 16, 2016, pursuant to Judiciary Law § 90(4)(a), based upon his conviction of a federal felony which is essentially similar to a New York felony.

Mitchell T. Borkowsky, Hauppauge, NY (Nancy B. Gabriel of counsel), for Grievance Committee for the Tenth Judicial District..
De Feis, O'Connell & Rose, P.C., New York, NY (Vera Kachnowski of counsel), for respondent.


PER CURIAM.


PER CURIAM.
David H. Bodian (hereinafter the respondent) submitted an affidavit sworn to 
on April 7, 2016, in which he sought to resign as an attorney and 
counselor-at-law. In his affidavit, the respondent averred that on March 16, 
2016, before Magistrate Judge Arlene Lindsay of the United States District Court 
for the Eastern District of New York, he pleaded guilty to one count of wire 
fraud, in violation of 18 USC § 1343, for taking funds from a trust, unconnected 
to his law practice, which he managed as trustee.
By order dated August 9, 2016, this Court rejected the respondent's 
resignation affidavit, and directed him to show cause before this Court why an 
order should or should not be made and entered striking his name from the roll 
of attorneys and counselors-at-law as of March 16, 2016, based upon his 
conviction of the federal felony of wire fraud, in violation of 18 USC § 1343, 
which is essentially similar to the New York felonies of grand larceny and/or 
scheme to defraud in the first degree (Penal Law §§ 155.30, 155.35, 155.40, 
155.42, 190.65; see Matter of Margiotta, 60 NY2d 147, 150; Matter of Savino, 121 
AD3d 264; Matter of Thies, 42 AD3d 37; Matter of Ashley, 263 AD2d 70).
In response to the order to show cause, the respondent submitted an 
affidavit, sworn to on August 16, 2016, in which he states that he does not 
oppose the issuance of an order striking his name from the roll of attorneys and 
counselors-at-law, effective March 16, 2016.
By virtue of his felony conviction, the respondent was automatically 
disbarred and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a). 
Accordingly, the respondent's name is stricken from the roll of attorneys and 
counselors-at-law, pursuant to Judiciary Law § 90(4)(b), to reflect the 
respondent's automatic disbarment on March 16, 2016.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
 
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, David H. 
Bodian, is disbarred, effective March 16, 2016, and his name is stricken from 
the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 
90(4)(b); and it is further,ORDERED that the respondent, David H. 
Bodian, shall comply with this Court's rules governing the conduct of disbarred 
and suspended attorneys (see 22 NYCRR 1240.15); and it is further,

ORDERED that pursuant to Judiciary Law § 90, the respondent, 
David H. Bodian, is commanded to desist and refrain from (1) practicing law in 
any form, either as principal or as agent, clerk, or employee of another, (2) 
appearing as an attorney or counselor-at-law before any court, Judge, Justice, 
board, commission, or other public authority, (3) giving to another an opinion 
as to the law or its application or any advice in relation thereto, and (4) 
holding himself out in any way as an attorney and counselor-at-law; and it is 
further,ORDERED that if the respondent, David H. Bodian, has 
been issued a secure pass by the Office of Court Administration, it shall be 
returned forthwith to the issuing agency and the respondent shall certify to the 
same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).ENG, 
P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.ENTER:
Aprilanne AgostinoClerk of the Court